      Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE                 )
COMMISSION,                             )
                                        )
     Plaintiff,                         )    Civil Action No.:
                                        )    1:19-cv-09439 (PKC)
     v.                                 )
                                        )
TELEGRAM GROUP INC., and TON ISSUER     )
INC.,                                   )
                                        )
     Defendants.                        )
                                        )




          BRIEF OF AMICUS CURIAE THE BLOCKCHAIN ASSOCIATION
                       IN SUPPORT OF DEFENDANTS




                                            Keith Bradley
                                            Benjamin Beaton (pro hac vice pending)
                                            SQUIRE PATTON BOGGS (US) LLP
                                            2550 M Street, NW
                                            Washington, DC 20037
                                            Telephone: 202-457-6000
                                            keith.bradley@squirepb.com
                                            benjamin.beaton@squirepb.com

                                            Counsel for the Blockchain Association



                                    i
            Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 2 of 23



                                                   TABLE OF CONTENTS

INTEREST OF AMICUS CURIAE ................................................................................................. 1
SUMMARY OF THE ARGUMENT ............................................................................................. 2
ARGUMENT .................................................................................................................................. 3
I. Given the Lack of Regulatory Clarity Regarding Whether and When Digital Assets Are
   Securities Under U.S. Law, a Broad Decision Could Have Far-Reaching Repercussions
   for an Important Area of Emerging Technology. ......................................................................3
      A. Blockchain Technology Is an Important New Field. ........................................................3
      B. Many Digital Assets Are Not Securities. ..........................................................................5
      C. The SEC Has Provided Little Regulatory Clarity on the Important Questions of
         Whether and When a Digital Asset Is a Security. .............................................................7
              1. The SEC Has Attempted to Regulate This Technology Through An Arbitrary
                 Approach To Enforcement and Unhelpful No-Action Letters. ................................ 8
              2. The Industry Has Been Forced to Pore Over SEC Speeches for Clues. .................. 9
              3. The SEC’s “Framework” Added Confusion Rather Than Clarity. ........................ 10
      D. The SEC’s Insistence on Closed-Door Staff Consultations Has Created a Body of
         Secret Law that Likewise Fails to Provide Guidance. ....................................................12
      E. The SEC’s Approach Has Already Undermined Innovation. .........................................13
II. The Purchase Agreement Model Used by Telegram Complies With U.S. Securities Laws. ..15
      A. The Principal Purpose of Securities Laws Is to Protect Investors...................................16
      B. Telegram’s Purchase Agreement Model Both Complies With Securities Laws and
         Addresses the Policy Concerns Underlying Those Laws. ..............................................17
      C. Enjoining Telegram’s Token Delivery Would Needlessly Harm Investors. ..................20
CONCLUSION ............................................................................................................................. 21




                                                                      i
           Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 3 of 23



                                    INTEREST OF AMICUS CURIAE1

         The Blockchain Association is a not-for-profit organization that seeks to improve public

policy to help blockchain networks and users develop and prosper in the United States. The

Blockchain Association seeks to educate policymakers, courts, and the public on how blockchain

technology works and how regulatory clarity can bring about a more secure, competitive, and

innovative digital marketplace. The Blockchain Association is committed to creating a partnership

between industry and government to share knowledge, identify opportunities, and co-create a

digital future with more transparency and security. This future holds immense promise for U.S.

consumers, investors, and innovators; cryptocurrency—only one application of blockchain—is by

itself at least a $200 billion industry. Many other industries also stand to gain from reduced

remittance fees, improved supply chains, and other advantages of the technology.

         The Blockchain Association comprises 23 member companies, which themselves represent

billions of dollars in value and thousands of employees in the U.S. Given this broad representation

across the industry, individual members and their affiliates maintain varying contractual or

business relationships with firms like Telegram, including involvement with the contracts and

tokens at issue in this case. This brief, however, is submitted by the Blockchain Association, not

by any individual members or their affiliates, and seeks to advance the Blockchain Association’s

overarching goal of clear and sensible regulatory policy, not the pecuniary interests or legal

positions of any individual members or their affiliates.




1
  Counsel for Defendants consented to the filing of this brief, while counsel for the SEC has taken no position at this
time. No counsel for any party authored this brief in whole or in part, and no person or entity, other than amicus curiae
or its counsel, made a monetary contribution intended to fund the preparation or submission of this brief.



                                                           1
         Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 4 of 23



                               SUMMARY OF THE ARGUMENT

       This Court will be among the first to analyze whether a particular “digital asset” is deemed

a security subject to SEC registration and disclosure requirements. This hotly debated question is

of critical importance for innovators, investors, users, and regulators. The SEC’s lawsuit also raises

novel questions regarding whether companies are forbidden from raising funds from sophisticated

U.S. investors, under well-established regulatory provisions, to build blockchain networks. The

Court’s answers to these questions will influence companies’ decisions about whether to introduce

blockchain products, investors’ decisions about whether to support this new technology, and

innovators’ decisions about whether to base their companies in the U.S. or abroad. Before filing

this action, the SEC had provided no clear rules regarding these questions. And what little guidance

it had offered differs drastically from both existing law and its position in this case.

       The Court’s decision regarding whether Grams themselves were securities at the time of

the Purchase Agreement (before Grams even existed) could have far-reaching effects throughout

the industry. Most of the SEC’s summary judgment brief addresses a question that is undisputed:

the general model of entering into purchase agreements with accredited investors under Regulation

D, designed in reliance on repeated SEC statements, is an investment contract. The agreements to

deliver tokens to those investors only once the network is functional comport with the SEC’s own

statements. The funding model at issue both complies with the securities laws and addresses the

policy concerns underlying those laws. The Court should not block a long-planned, highly

anticipated product launch by interfering with a contract between sophisticated private parties.

Doing so would needlessly harm the investors that securities laws were designed to protect.




                                                  2
           Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 5 of 23



                                                  ARGUMENT

I.       Given the Lack of Regulatory Clarity Regarding Whether and When Digital Assets
         Are Securities Under U.S. Law, a Broad Decision Could Have Far-Reaching
         Repercussions for an Important Area of Emerging Technology.

         Only a few U.S. courts have addressed the critical questions of whether and when digital

assets are securities.2 No settled law exists on the topic. The SEC has provided little clarity about

its own interpretation. In fact, one SEC Commissioner has likened the SEC’s guidance on this

question to a Jackson Pollock painting: “splashing lots of factors on the canvas without any clear

message.”3 As a result, the industry has been forced to hunt for regulatory clues among the SEC’s

conflicting statements, Commissioner and staff speeches, no-action letters, closed-door meetings

with the SEC, and nonprecedential settlements. What guidance the industry has received, however,

is inconsistent with the SEC’s approach in this case. Against that backdrop of uncertainty and

inconsistency, courts should give no deference to the SEC’s litigation positions. Left unchecked,

the SEC’s policy of “regulation by enforcement” could stifle innovation and investment in this

important new technology area.

         A.       Blockchain Technology Is an Important New Field.

         A blockchain is a distributed ledger—a database that stores multiple copies of data across

many computers in a network. The first broadly adopted application of blockchain technology was

Bitcoin, the first cryptocurrency. The idea behind Bitcoin was to do for value what the Internet did

for information: to make it possible to send value across the globe digitally, instantly, and securely,




2
  The few decisions involving digital assets that exist involve blatant fraud that renders the digital assets themselves
incidental. See, e.g., United States v. Zaslavskiy, No. 17-cr-647, 2018 WL 4346339 at *1 (E.D.N.Y. Sept. 11, 2018)
(“Defendant … is alleged to have made materially false and fraudulent representations and omissions in connection
with two purported virtual currency investment schemes”).
3
 Hester M. Pierce, Commissioner, Securities and Exchange Commission, How We Howey at the Securities
Enforcement Forum (May 9, 2019), https://www.sec.gov/news/speech/peirce-how-we-howey-050919.



                                                           3
           Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 6 of 23



without the need for an intermediary, as easily as people can send information by attaching a file

to an email.

         The data stored on the Bitcoin blockchain, for example, is a record of Bitcoin transactions,

but blockchains can store other types of data and serve other useful functions. One application is

so-called “smart contracts,” which can be understood as “programmable money.” Programmers

can write computer code that automatically transfers value—without any intermediary—upon a

condition being met. In the music industry, a “smart contract” might transfer the equivalent of a

millionth of a cent from a listener to a songwriter for every second of the songwriter’s song that

the user plays—automatically and without any delay or cost associated with a financial

intermediary. A blockchain could also store a user’s health data, along with pre-programmed

permissions for that data’s use. A patient might specify that her genomic data may be used for

medical research but not marketing, with access permanently recorded on a blockchain and

automatically executed.

         Hundreds of innovators—including governments, NGOs, startups, and large public

companies like IBM, Microsoft, Amazon, and Walmart—are exploring a wide variety of potential

use cases for blockchain: from election security to drug tracking to identity-fraud prevention.4

         Many U.S. legislators have also emphasized the importance of ensuring that blockchain

technology can thrive in the U.S. 5 The United States Joint Economic Committee published a 2018


4
   Michael del Castillo, “Blockchain 50: Billion Dollar Babies,” Forbes, April 16, 2019,
www.forbes.com/sites/michaeldelcastillo/2019/04/16/blockchain-50-billion-dollar-babies/; David Allessie et al., “An
Assessment of Pioneering Implementations in Public Services,” JRC Science for Policy Report, European
Commission, 2019, https://publications.jrc.ec.europa.eu/repository/bitstream/JRC115049/blockchain_for_digital_
government_online.pdf.
5
  In a May 2019 letter to the National Economic Council, a bipartisan group of six congressmen wrote that “Blockchain
. . . is an example of digital innovation that has the potential to transform a myriad of industries through its ability to
improve the transparency, efficiency, and security of transactions and information in the financial services, healthcare,
insurance, trade finance, and supply chain management sectors, among many others.” Joe Mont, “Reps Urge White
to Support Blockchain,” Compliance Week, May 29, 2019, www.complianceweek.com/regulatory-enforcement/reps-
urge-white-house-to-support-blockchain/27167.article. Congressman Tom Emmer (R-Minn.) has said he views


                                                            4
             Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 7 of 23



report on blockchain technology and cryptocurrency, emphasizing that it is important “not [to]

prejudge and hinder technological developments” and recommending that policymakers,

regulators, and entrepreneurs “work together to ensure developers can deploy these new

blockchain technologies quickly and in a manner that protects Americans from fraud, theft, and

abuse, while ensuring compliance with relevant regulations.” 6

           B.       Many Digital Assets Are Not Securities.

           As discussed below, the SEC has acknowledged that at least some digital assets are not

securities, and that the status of specific assets under the securities laws can shift over time.

Nothing in this case calls for a broader ruling that digital assets are always or presumptively

deemed securities.

           The term “security” includes an “investment contract,” as well as other instruments such

as stocks, bonds, and transferable shares—and expressly excludes currencies.7 Under the Howey

test, an “investment contract” exists when there is (1) the investment of money (2) in a common

enterprise (3) with a reasonable expectation of profits (4) to be derived from the efforts of others.

Whether a particular digital asset at the time of its offer or sale amounts to a security depends on

the specific facts and circumstances surrounding that asset. In articulating the Howey test, the

Supreme Court stressed: “Form [is] disregarded for substance and the emphasis [is] placed upon

economic reality.” 8 In this 1946 case, the Supreme Court found that individuals investing in a




“blockchain as having the greatest potential to take us into the fully fledged technological age.” Jemayel Khawaja,
“Meet     the    American      Legislators    Bullish    on     Blockchain,”      Consensys,    Feb.    19,   2019,
https://media.consensys.net/blockchain-law-congress-house-senate-2019-133e30fd5dd5.
6
 “Report on the Joint Economic Committee Congress of the United States on the 2018 Economic Report of the
President, Together with Minority View,” https://www.congress.gov/115/crpt/hrpt596/CRPT-115hrpt596.pdf, at 20–
21, 225–26,
7
    15 U.S.C. § 78(a)(10); see also 15 U.S.C. § 77b(a)(1) (including an “investment contract” but not currency).
8
    See SEC v. W.J. Howey Co., 328 U.S. 293, 298–300 (1946).



                                                            5
          Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 8 of 23



citrus grove entered into investment contracts because they did not merely seek to buy land or

fruit—rather, they were offered the opportunity to contribute money to, and share in the profits

from, the efforts of others who would grow and sell that fruit.

        There are many different digital assets, some of which are nothing like Howey’s investment

contract for an interest in profits from fruit sales. Some are purely functional assets that allow users

to consume goods and services, more closely resembling a digital version of arcade tokens or

airline miles (or the oranges themselves in Howey). As the SEC’s Director of Corporate Finance,

William Hinman, has acknowledged, “the token—or coin or whatever the digital information

packet is called—all by itself is not a security, just as the orange groves in Howey were not.”9

Indeed, “the Supreme Court has acknowledged that if someone is purchasing an asset for

consumption only, it is likely not a security.”10 The SEC has also acknowledged that another way

in which a digital asset may differ from a security is by not relying on the efforts of others. For

example, there may be “essential tasks or responsibilities performed and expected to be performed

by . . . an unaffiliated, dispersed community of network users (commonly known as a

‘decentralized network’),” which renders meaningless the notion of a security issuer disclosing

information to investors who would otherwise be in the dark.11

        The SEC has stated that some notable digital assets—Bitcoin and Ether, which together

account for 75% of the market value of all cryptocurrencies—are not securities. For these digital




9
  William Hinman and Valerie Szczepanik, “Statement on ‘Framework for “Investment Contract” Analysis of Digital
Assets,’” U.S. Securities and Exchange Commission, April 3, 2019, www.sec.gov/news/public-statement/statement-
framework-investment-contract-analysis-digital-assets.
10
   William Hinman, “Digital Asset Transactions: When Howey Met Gary (Plastic),” Remarks at the Yahoo Finance
All Markets Summit: Crypto, SEC.gov, June 14, 2018, https://www.sec.gov/news/speech/speech-hinman-061418
(citing United Housing Found., Inc. v. Forman, 421 U.S. 837 (1975)).
11
  “Framework for ‘Investment Contract’ Analysis of Digital Assets,” U.S. Securities and Exchange Commission,
Apr. 3, 2019, https://www.sec.gov/corpfin/framework-investment-contract-analysis-digital-assets.



                                                      6
            Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 9 of 23



assets, the SEC has apparently concluded that there is no “expectation of return by a third party,”

and there is no central party that determines the success of the enterprise.12 Equally important for

this case, a security can also later become a non-security. Director Hinman has discussed “how a

digital asset can, over time, become something other than a security” when, for example, “the

network on which the token or coin is to function is sufficiently decentralized.”13 The SEC has

further emphasized that “the analysis of whether something is a security is not static and does not

strictly inhere to the instrument.”14

           Regardless of the application of the Howey test to Grams specifically, the Court should

recognize that digital assets have varied characteristics and may transition between security and

non-security status over time.15 That is true for the assets at issue here and also for many diverse

and maturing digital assets that may be affected by early judicial decisions on these questions.

           C.      The SEC Has Provided Little Regulatory Clarity on the Important Questions
                   of Whether and When a Digital Asset Is a Security.

           Innovators and investors in this technology area have received little clarity from the SEC.

The SEC’s actions to date have consisted of conflicting informal guidance, speeches by SEC

Commissioners and staff, no-action letters for tokens that are clearly not securities, and an arbitrary

approach to enforcement policy and nonprecedential settlements. All of these have been endlessly

analyzed by the industry in an attempt to discern the SEC’s positions.16 Yet the regulatory


12
  Bob Pisani, “Bitcoin and Ether are not Securities, but some Initial Coin Offerings may be, SEC Official Says,” June
14, 2018, CNBC, www.cnbc.com/2018/06/14/bitcoin-and-ethereum-are-not-securities-but-some-cryptocurrencies-
may-be-sec-official-says.html.
13
     Hinman, supra note 10.
14
     Id.
15
     Id.
16
   Law360, The Pitfalls of SEC’s Crypto Regulation By Enforcement (Jan. 10, 2020) (“The U.S. Securities and
Exchange Commission has made it nearly impossible to predict whether the regulator will deem a specific token to be
a security under its Howey test”), www.law360.com/fintech/articles/1231846/the-pitfalls-of-sec-s-crypto-regulation-
by-enforcement.



                                                         7
          Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 10 of 23



uncertainty persists, exposing blockchain developers and their projects to the threat of ad hoc

litigation and enforcement. 17 At least until Congress or the SEC provides greater clarity regarding

the application of dated securities laws to this innovative technology, courts should exercise

caution in the legal labels and remedies applied to digital assets.

                  1.       The SEC Has Attempted to Regulate This Technology Through An
                           Arbitrary Approach To Enforcement and Unhelpful No-Action
                           Letters.

         The SEC has attempted to regulate blockchain technology through a series of one-off

enforcement actions. 18 The SEC’s approach has been described as “regulation by enforcement

rather than by guidance.”19 And as an SEC Commissioner explained, “[T]he only guidance out of

the SEC is a parade of enforcement actions and a set of staff guidance documents and staff no-

action letters . . . these enforcement actions and guidance pieces, taken together, offer no clear path

for a functioning token network to emerge.” 20

         Nor has asking the SEC for permission to launch proved fruitful. For years, the industry

hoped that the SEC might issue no-action letters, which might indicate parameters for tokens’

status as non-securities.21 But the no-action letters that the SEC has issued so far have analyzed



17
   In late 2018, a bipartisan group of members of Congress sent a letter urging the SEC to issue formal guidance for
“clearing up legal uncertainties which are causing the environment for the development of innovative technologies in
the United States to be unnecessarily fraught.” Ted Budd et al., Letter to Jay Clayton at 2, Sept. 28, 2018, available at
https://budd.house.gov/uploadedfiles/budd_davidson_emmer_soto_sec_letter_final.pdf.
18
  The SEC’s July 2017 “DAO” report was its first action involving a token. In December 2017, the agency settled
with Munchee, Inc., the developer of a food-review app. In June 2019, after 18 months of negotiations, the SEC sued
Kik Interactive, Inc. for the sale of its “Kin” tokens. In September 2019, the SEC settled civil penalty charges against
Block.one. And the SEC has relied on basic fraud theories to sue RECoin, PlexCoin, and AriseBank.
19
  Kollen Post, “Rep. Warren Davidson: You Have to Defend Money to Defend Freedom,” Cointelegraph, Oct. 22,
2019, https://cointelegraph.com/news/rep-warren-davidson-you-have-to-defend-money-to-defend-freedom.
20
  See Hester M. Peirce, Commissioner, Securities and Exchange Commission, “Broken Windows: Remarks before
the 51st Annual Institute on Securities Regulation,” Nov. 4, 2019, www.sec.gov/news/speech/peirce-broken-
windows-51st-annual-institute-securities-regulation.
21
   Nikhilesh De, “SEC’s Crypto Czar Signals Some Flexibility on Token Offerings,” Coindesk, Dec. 14, 2018,
https://www.coindesk.com/secs-crypto-czar-signals-some-flexibility-on-token-offerings.



                                                           8
            Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 11 of 23



tokens that are unquestionably not securities—leaving commentators confused as to why the SEC

would feel the need to undertake the analysis in the first place.22 One addressed what were

effectively airline miles (redeemable for flight services at $1 USD per token),23 while the other

concerned digital arcade tokens developed by a 12-year-old.24 As many commentators have noted,

both of these tokens were so clearly not securities that it seemed bizarre that the SEC would even

undertake the analysis.25

                    2.       The Industry Has Been Forced to Pore Over SEC Speeches for Clues.

           In an attempt to understand the SEC’s positions, the industry has closely watched any SEC

staff or Commissioner remarks that might conceivably shed light on the regulatory posture of the

U.S. government.26 Of course, these speeches were not official guidance, and it is unclear whether




22
   SEC, Clearing Agency Registration Under Section 17A(b)(1) Paxos Trust Company, LLC, Oct. 28, 2019
https://www.sec.gov/divisions/marketreg/mr-noaction/2019/paxos-trust-company-102819-17a.pdf; SEC, Response
of the Division of Corporation Finance for Pocket of Quarters, Inc., July 25, 2019,
https://www.sec.gov/corpfin/pocketful-quarters-inc-072519-2a1; Response of the Division of Corporation Finance for
TurnKey Jet, Inc. April 3, 2019, https://www.sec.gov/divisions/corpfin/cf-noaction/2019/turnkey-jet-040219-
2a1.htm.
23
     Response of the Division of Corporation Finance for TurnKey Jet, Inc., supra note 22.
24
  Response of the Division of Corporation Finance, Pocketful of Quarters, Inc., supra note 22; Chelsea Roh, “12 Year
Old Crypto Gaming CEO Signs Grammy Producer to ICO Crowdfunding Campaign,” Sept. 7, 2018, Cryptocurrency
News, https://cryptocurrencynews.com/crypto-gaming-pocketful-of-quarters/.
25
   Daniel Nathan et al., The SEC’s Second No-Action Relief for Digital Tokens: Meaningful Relief or a Wolf in
Sheep’s       Clothing?,       https://blogs.orrick.com/blockchain/the-secs-second-no-action-relief-for-digital-tokens-
meaningful-relief-or-a-wolf-in-sheeps-clothing/ (“Turnkey tokens [are] so ‘clearly not an offer of securities that I
worry the staff’s issuance of a digital token no-action letter . . . may in fact have the effect of broadening the perceived
reach of our securities laws.’”).
26
   E.g., Simon Chandler, “The SEC’s Guidelines and Statements Show That It’s Slowly Learning to Accept ICOs,”
Cointelegraph, March 10, 2019, https://cointelegraph.com/news/the-secs-guidelines-and-statements-show-that-its-
slowly-learning-to-accept-icos (recent speeches have noted a “softening” toward ICOs); Deborah R. Meshulam and
Benjamin Klein, “Digital Asset Regulation: SEC suggests possible path from Security to Non-Security,” April 25,
2019, https://www.dlapiper.com/en/us/insights/publications/2019/04/digital-asset-regulation/ (“This messaging did
not appear in published guidance, memoranda, or court filings, but rather was communicated during speeches at
conferences.”).



                                                             9
            Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 12 of 23



the statements “truly represent[ed] the policy of the Commission or . . . just the opinion of SEC

staff.”27

           The speeches have not provided much clarity in any event. SEC Chairman Jay Clayton

stated in February 2018 that “all ICOs [he had] seen [were] securities.”28 The SEC’s Director of

Corporate Finance, meanwhile, discussed in June 2018 “how a digital asset can, over time, become

something other than a security” when, for example, “the network on which the token or coin is to

function is sufficiently decentralized.”29 Even taken together, such informal and nonbinding

messages offer little notice to the industry regarding what innovation is permitted and what is

deemed unlawful.

                    3.        The SEC’s “Framework” Added Confusion Rather Than Clarity.

           In April 2019, the SEC’s Strategic Hub for Innovation and Financial Technology

(“FinHub”) posted an informal framework for analyzing whether digital assets are securities,

setting forth a laundry list of 38 factors—many of which have multiple sub-parts—to “consider in

assessing whether a digital asset is offered or sold as . . . a security.”30 The SEC staff described

this framework as “not a rule, regulation, or statement of the Commission,” in an apparent attempt




27
   Jerry Brito, “SEC Chairman Clayton just confirmed Commission staff analysis that found Ethereum (and cryptos
like it) are not securities,” Coin Center, Mar. 12, 2019, https://coincenter.org/link/sec-chairman-clayton-just-
confirmed-commission-staff-analysis-that-ethereum-and-cryptos-like-it-are-not-securities; Colin Harper, “‘Guidance
by Enforcement’: How the SEC is Slowly Shaping ICO Regulation,” Bitcoin Magazine, Nov. 30, 2018,
https://bitcoinmagazine.com/articles/guidance-enforcement-how-sec-slowly-shaping-ico-regulation (“Much like the
outdated Securities Act, Chervinsky finds that these various references for guidance are not robust enough to
substantiate actual regulation and satisfy the industry’s need for clarity. And even though he thinks Congress should
be bringing more to the table than it has already, the SEC should also be doing more to help the industry.”).
28
    Stan Higgins, “SEC Chief Clayton: ‘Every ICO I’ve Seen Is a Security,” Coindesk, Feb. 6, 2018,
https://www.coindesk.com/sec-chief-clayton-every-ico-ive-seen-security.
29
     Hinman, supra note 10.
30
     “Framework for ‘Investment Contract’ Analysis,” supra note 11.



                                                         10
           Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 13 of 23



to characterize it as insulated from judicial review.31 Surprisingly, the SEC did not even mention

this framework in its opening briefs in this case.32

           Although guidance was long awaited, it was immediately criticized for being too complex

and “turn[ing] the 70-year-old, four-pronged Howey test into a 40-point-plus list of potential

reasons why the SEC might consider a token offering to be an offering of securities” while

“introduc[ing] new concepts, like that of an ‘active participant,’ which arguably broaden the reach

of the Howey test beyond what the courts have previously interpreted.”33 An SEC Commissioner

echoed these concerns, opining that the framework “could raise more questions and concerns than

it answers.”34 For example, an SEC Commissioner noted the framework’s “pages worth of factors,

many of which seemingly apply to all decentralized networks, might contribute to the feeling that

navigating the securities laws in this area is perilous business.”35 She noted that these business

hurdles could discourage innovators or cause them to move their operations outside the United

States: “Rather than sorting through the factors or hiring an expensive lawyer to do so, a wary

company may reasonably decide to forgo certain opportunities or to pursue them in a more crypto-

friendly jurisdiction overseas.”36




31
     Id.
32
  See Dkt. 76, Plaintiff Securities and Exchange Commission’s Memorandum of Law in Support of its Motion to
Strike Telegram’s First Affirmative Defense, 19 Civ. 9439 (S.D.N.Y); Dkt. 79, Plaintiff Securities and Exchange
Commission’s Memorandum of Law in Support of its Motion for Summary Judgment, 19 Civ. 9439 (S.D.N.Y).
33
   Diego Zuluaga, “The SEC Can’t Keep Kik-ing the Crypto Can Down the Road,” Coindesk, June 5, 2019,
https://www.coindesk.com/the-sec-cant-keep-kik-ing-the-crypto-can-down-the-road.
34
     Peirce, “How We Howey,” supra note 3.
35
     Id.
36
     Id.



                                                      11
            Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 14 of 23



           D.       The SEC’s Insistence on Closed-Door Staff Consultations Has Created a Body
                    of Secret Law that Likewise Fails to Provide Guidance.

           Compounding its failure to provide clear guidance about the application of the securities

laws in this space, the SEC has repeatedly tied individual projects up in extensive pre-launch

consultations. This has created “a body of secret law” with a “lack of transparency and

accountability.”37 Though it “binds market participants like law,” it remains “immune from

judicial—and even Commission—review.” 38

           Innovators are “literally told if you want to launch a token, whatever you think you want

to do with it, come check with the SEC first.”39 And the SEC’s Framework “encourage[s] market

participants to . . . engage with the Staff through www.sec.gov/finhub.” In reality, these secret

negotiations are—whether intentionally or not—yet another way the SEC staff avoids giving

guidance. As a Commissioner has pointed out, staff discussions “lack . . . transparency and

accountability,” and they are “insulated from effective oversight or review, whether by the

Commission or the courts.” This case illustrates the problem. Telegram discussed its plans with

SEC staff for a year and a half, provided copious information, and responded to limited feedback

by adjusting the design of its transaction. Answer, ECF No. 37, ¶¶ 37-42. Yet at the end, the SEC

has sued, and the SEC’s briefs thus far say nothing about the substance of those discussions. SEC

Mot. to Strike, ECF No. 76, ¶¶ 4-6.

           The SEC’s apparent position also has stifled innovation. Engaging with the SEC is

extremely costly (particularly for startups and small companies) and causes huge delays that slow

innovation. It is particularly absurd to require SEC approval for tokens that are clearly not


37
 Hester M. Peirce, Commissioner, Securities and Exchange Commission, “SECret Garden: Remarks at SEC Speaks,”
April 8, 2019, https://www.sec.gov/news/speech/peirce-secret-garden-sec-speaks-040819.
38
     Id.
39
     Post, supra note 19.



                                                    12
          Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 15 of 23



securities—like those at issue in the SEC’s no-action letters. TurnKey Jet, which received the first

such no-action letter, reportedly spent $100,000 in legal fees to engage with the SEC over 11

months.40 Evan before litigation, Kik spent more than $5 million in legal fees over 18 months

while negotiating with the SEC.41

         It is essential for innovation in this space that no preliminary injunction decision implies

that token projects must be approved by the SEC in advance. The securities laws call for

application of settled public law, not creation of a secret garden of private precedent.

         E.       The SEC’s Approach Has Already Undermined Innovation.

         The SEC’s approach—and the resulting regulatory uncertainty—has already stifled U.S.

innovation. “It is clear that there is strong interest among some investors for this type of product,

and innovators in the industry have made several attempts to respond to this interest. So far,

however . . . the SEC has stopped all such retail products from getting to market.”42

         Yet many investors have been dissuaded from engaging with these new technologies, and

countless innovators have relocated abroad, affecting potentially thousands of American jobs in a

global, hundred-billion-dollar industry. Several major projects have shut down even after raising

millions of dollars in funding, citing U.S. securities law as the reason. For example, in December

2018, Basis—a stablecoin43 project backed by Andreessen Horowitz and Bain Capital Ventures,

two well-established venture capital firms with over $110 billion combined in assets—announced


40
  Tim Fries, “SEC Issues First No Action Letter Featuring A Tokenized Digital Asset Which Is Not A Security”, The
Tokenist, updated Dec. 13, 2019, https://thetokenist.io/sec-issues-first-no-action-letter-featuring-a-tokenized-digital-
asset-which-is-not-a-security/.
41
   Nikhilesh De, “SEC Negotiations Have Cost Kik $5 Million, Says CEO,” Coindesk, May 16, 2019,
https://www.coindesk.com/sec-negotiations-have-cost-kik-5-million-says-ceo.
42
  Hester M. Pierce, Commissioner, Securities and Exchange Commission, Sept. 12, 2018, “Motherhood and Humble
Pie: Remarks before the Cato Institute’s FinTech Unbound Conference,” www.sec.gov/news/speech/speech-peirce-
091218.
43
   A “stablecoin” is a cryptocurrency backed by a reserve asset such as another cryptocurrency, fiat currencies, or
exchange-traded commodities (such as metals).



                                                          13
            Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 16 of 23



that it would shut down and return $133 million raised to its investors as a result of

overburdensome securities laws in the U.S.44

           Additionally, many projects have chosen to invest outside the U.S. to avoid the SEC’s

uncertain approach to enforcement in favor of a more stable regulatory environment.45 Numerous

token offerings decided to exclude U.S. investors due to the harsh regulatory landscape, such as

Bitfinex’s LEO initial exchange offering,46 the 0x (“ZRX”) token project,47 and even the U.S.-

based CoinSeed platform. 48 Many projects have launched in Switzerland in an attempt to avoid

being subject to U.S. securities law; as a result, the town of Zug, near Zurich, is unofficially

referred to as “Crypto Valley.”49 This “uncertain and restrictive regulatory environment has led

many digital asset projects and companies to domicile outside of the United States.”50




44
  Joseph Young, “Crypto Assets to Be Regulated Differently in the US, Potential Impact on Industry”, CoinTelegraph,
Dec. 22, 2018, https://cointelegraph.com/news/crypto-assets-to-be-regulated-differently-in-the-us-potential-impact-
on-industry.
45
   Robert Schmidt, Benjamin Bain, “SEC Chief’s Crypto Skepticism Sets Up Facebook Clash Over Libra,” Aug. 27,
2019, www.bloomberg.com/news/articles/2019-08-27/sec-chief-s-crypto-skepticism-sets-up-facebook-clash-over-
libra.
46
  “Initial Exchange Offering of LEO Tokens For Use on iFinex Trading Platforms, Products, and Services,” Bitfinex,
May 8, 2019, https://www.bitfinex.com/wp-2019-05.pdf; “U.S. Residents – Frequently Asked Questions,”
https://support.bitfinex.com/hc/en-us/articles/115003461254-US-Residents-Frequently-Asked-Questions.
47
     Young, supra note 44.
48
  Anna Irrera, Michelle Price, “Cryptocurrency issuers clean up, shun U.S. investors as SEC gets tough,” Reuters,
Mar. 21, 2018, www.reuters.com/article/us-crypto-currencies-usa/cryptocurrency-issuers-clean-up-shun-u-s-
investors-as-sec-gets-tough-idUSKBN1GX2OX.
49
    Ralph Atkins, Switzerland Embraces Cryptocurrency Culture,              Financial Times,     Jan.   24, 2018,
https://www.ft.com/content/c2098ef6-ff84-11e7-9650-9c0ad2d7c5b5.
50
   Brad Robertson, “Lawmakers circle the airport while crypto innovators move offshore,” VentureBeat, Aug. 10,
2019,      https://venturebeat.com/2019/08/10/lawmakers-circle-the-airport-while-crypto-innovators-move-offshore/;
Post, supra note 19, (Congressman Davidson lamenting that because of the SEC’s “regulat[ion] by enforcement,”
companies are saying “Screw you guys, we’re just going to launch it in Switzerland, Singapore, Malta - wherever.”),
https://cointelegraph.com/news/rep-warren-davidson-you-have-to-defend-money-to-defend-freedom..



                                                        14
            Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 17 of 23



II.        The Purchase Agreement Model Used by Telegram Complies With U.S. Securities
           Laws.

           The Simple Agreement for Future Tokens (“SAFT”) investment contract model, on which

Telegram based its Purchase Agreement for Grams (the “Purchase Agreement”), complies with

both U.S. securities laws and the spirit behind those laws. It comports with the limited guidance

the SEC has provided, which is inconsistent with the SEC’s case here. Yet the SEC has bizarrely

chosen to attack the decision by Telegram to use an investment contract model that was designed

expressly to comply with the SEC’s own regulations. Nothing in the securities laws or precedent—

which are specific about resale restrictions—suggest that an issuer cannot enter into an investment

contract with accredited investors under Regulation D and deliver the resulting product to those

accredited investors in satisfaction of those contracts, merely based on theoretical resale concerns.

Indeed, the SEC’s briefing focuses on its argument that the Purchase Agreements are investment

contracts under Howey, even though that question is undisputed: the contracts were treated as

exempt securities, not non-securities. The SEC has no basis for seeking to enjoin the execution of

agreements between sophisticated parties for the delivery of tokens to accredited investors.

           And the SEC’s argument that the not-yet-existent Grams themselves were investment

contracts at the time of the Purchase Agreement is also wrong.51 It entirely fails to address the

SEC’s prior views, discussed above, that a token may become a non-security when its network is

functional and decentralized. That is the situation envisioned here for Grams, and the SEC has no

basis for prematurely labeling them as securities before they even exist.




51
     See Dkt. 79 at 18–26.



                                                 15
            Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 18 of 23



           A.       The Principal Purpose of Securities Laws Is to Protect Investors.

           The principal purpose of the federal securities laws is to protect investors.52 Congress—

and, by extension, the SEC—typically seek to protect investors by ensuring they have adequate

information upon which to make investment decisions.53 To that end, the federal securities laws

have established a disclosure regime designed to ensure investors receive information that would

enable them to weigh the relative merits and risks of an investment.54 However, the federal

securities laws acknowledge that some sophisticated investors may need less protection. This

allows issuers and investors to operate more efficiently by avoiding some of the more burdensome

aspects of registration and disclosure. Congress and the SEC have established several different

categories of such investors, including “accredited investors.”55

           Telegram limited its initial offering to only “accredited investors” under Section 501(a) of

Regulation D—a fact that the SEC does not dispute. These investors attested to their status by

completing an SEC-required questionnaire. U.S. investors who did not complete the “United States

Rep Letter” that accompanied the Purchase Agreement for Grams were not able to participate in

the initial offering.56



52
  “What We Do,” U.S. Securities and Exchange Commission, https://www.sec.gov/Article/whatwedo.html, (“The
mission of the U.S. Securities and Exchange Commission is to protect investors, maintain fair, orderly, and efficient
markets, and facilitate capital formation.”)
53
   The Laws That Govern the Securities Industry, Securities Act of 1933, https://www.sec.gov/answers/about-
lawsshtml.html#secact1933, (One of the “basic objectives” of the Securities Act of 1933 is to “require that investors
receive financial and other significant information concerning securities being offered for public sale.”)
54
     SEC v. Sunbeam Gold Mining Co., 95 F.2d 699, 701 (9th Cir. 1938).
55
     17 C.F.R. § 230.501(a) (defining “Accredited Investor”).
56
         “Purchase       Agreement         for      Grams,”         Section       3.a     (“Conditions        Precedent”)
https://s3.cointelegraph.com/storage/uploads/view/fdee5107cdd5585476542fb1bde166a7.pdf; Stephen O’Neal, “US
SEC Halts TON Launch Over $1.7B ICO – Highest-Level Action Yet?,” Cointelegraph, Oct. 12, 2019,
https://cointelegraph.com/news/us-sec-halts-ton-launch-over-17b-ico-highest-level-action-yet (noting that “[t]he
offering was limited to accredited investors in order to minimize the scrutiny from U.S. regulators”); Dkt. 72 at pg. 9
(“Natural persons who submitted Rep Letters for the U.S. were also required to submit a letter from a specific party
verifying their status as an ‘accredited investor’ (as defined in the rules and regulations under the Securities Act)”).



                                                          16
            Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 19 of 23



           B.       Telegram’s Purchase Agreement Model Both Complies With Securities Laws
                    and Addresses the Policy Concerns Underlying Those Laws.

           The SAFT is an investment contract offered by digital asset developers to accredited

investors that complies with securities laws. Accredited investors fund a token project and receive

in return the right to a certain number of the project’s tokens in the future, once the tokens are fully

functional. That is, “the developers use the funds to develop genuinely functional network, with

genuinely functional utility tokens, and then deliver those tokens to the investors once

functional.”57 The SAFT investment contract itself can be treated as a security; token developers

enter into a SAFT with accredited investors only, relying on the exemption set forth in Rule 506(c)

of Regulation D under the Securities Act or another applicable exemption.58 Because the SAFT is

a security, the seller files a Form D with the SEC disclosing the sale, if necessary. The seller then

uses the proceeds to develop the network into a product that provides genuine utility to its users.

Once the tokens are functional, the SAFT investors’ rights in the SAFT are satisfied by delivery

of the tokens, similar to the way a note is satisfied when a cash or a futures contract is satisfied in

the applicable commodity. For the now-functional tokens, the tokens themselves are not securities,

but rather are akin to Howey’s oranges.

           One advantage of this approach is that innovators do not sell tokens widely to the public at

a time when purchasers are still reliant on the developers to build a functional network. In a SAFT,

no prefunctional tokens are ever created or sold, let alone released to the public. This shields the

SAFT transaction and eventual token distribution from the registration and disclosure requirements

that would apply to an ordinary securities offering.



57
   Juan Batiz-Benet et al., “The SAFT Project: Toward a Compliant Token Sale Framework,” at 1 (Oct. 2, 2017),
https://saftproject.com/static/SAFT-Project-Whitepaper.pdf.
58
     See 17 C.F.R § 230.506(c).



                                                     17
           Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 20 of 23



           The SEC’s argument that the Grams themselves were securities at the time of the Purchase

Agreements is wrong. There is no dispute that the Purchase Agreement was a security; Telegram

treated it as such, and complied with the SEC’s regulations, including entering into the Purchase

Agreement with only accredited investors.59 But the Grams themselves did not exist at the time of

the Purchase Agreements, nor do they exist today—indeed, if the SEC gets its way, Grams will

never exist. Grams are the fruit of the accredited investors’ investment, akin to Howey’s oranges.

Investors in Howey invested in a fruit-growing enterprise that led to the production of oranges; the

investment contract was a security, but the oranges that were produced as a result were not.

           The SAFT works because, as the SEC itself has repeatedly explained, a security can give

rise to a non-security.60 Director Hinman explained that blockchain innovators might “conduct the

initial funding through a registered or exempt equity or debt offering and, once the network is up

and running, distribute or offer blockchain-based tokens or coins to participants who need the

functionality the network and digital assets offer.”61 He noted that “[t]his allows the tokens or coins

to be structured and offered in a way where it is evident that purchasers [of the tokens after the

network launch] are not making an investment in the development of the enterprise.”62 This



59
  The SEC notes that the Securities Act does not define “distribution.” Dkt. 79 at 29. It fails to acknowledge, however,
that—for this very reason—the SEC has adopted rules to help issuers and purchasers of securities in private placements
comply with the exemptions under the Act, primarily Rule 144. That Rule states that a selling security holder shall be
deemed not to be engaged in a distribution of securities, and therefore not an underwriter with respect to such
securities, thus making available the Section 4(1) exemption from registration. It applies if the resale satisfies specified
conditions, including that the security holder has held the security for a specified period. Rule 144 gives purchasers
of restricted securities (securities acquired from the issuer in a private placement transaction, such as the Purchase
Agreements acquired by Telegram’s pre-sale and Stage A offering participants) certainty regarding how they may
resell restricted securities without being engaged in a “distribution” by or on behalf of an issuer.
60
  Director Hinman has discussed “how a digital asset can, over time, become something other than a security” when,
for example, “the network on which the token or coin is to function is sufficiently decentralized.” He has further
emphasized that “the analysis of whether something is a security is not static and does not strictly inhere to the
instrument.” Hinman, supra note 10.
61
     Id.
62
     Id.



                                                            18
         Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 21 of 23



analysis tracks the SAFT process; for the SEC to now claim that such a model is noncompliant is

puzzling.

        Chairman Clayton has offered a similar example of how an initial investment in a “common

enterprise” may lead to sales that are not securities. If an investor funds a Broadway play in

exchange for presale tickets, the investment agreement might be treated as a security based on the

expectation of profits from the tickets.63 But once the show has opened, the tickets would not be

securities; they would merely allow the holder to access the show, despite the existence of a

secondary ticket marketplace. Similarly, if investors in a gold mining operation were promised

some amount of the gold from the mining operation, the original investment might be a security,

but the gold itself would not be.

         The SAFT addresses potential policy and regulatory concerns by allowing only accredited

investors to invest before the network is functional. The SAFT framework seeks to ensure that the

appropriate laws apply to the elements of a token sale transaction. When the developers sell the

SAFT to investors, they are presumptively selling a security subject to the investor protection laws.

When the tokens are ultimately distributed, though, the risks that the investor protection laws seek

to mitigate are absent. The network is functional, and the developers have already expended the

efforts to create that functionality. In the SAFT offering, accredited investors take on appropriate

investment-related risks arising out of a growing enterprise, while public consumers later take on

only the consumer risk of a functional token—distinct from the concerns of securities laws. This

approach harmonizes the SEC’s dual mandates of investor protection and promotion of capital

formation. It does so by concentrating the enterprise-related risk with accredited investors the law




63
    Times Talks, SEC Chairman Jay Clayton & Andrew Ross Sorkin (November 29,                              2018),
https://www.timestalks.com/talks/timestalksdealbook-andrew-ross-sorkin-and-s-e-c-chairman-jon-clayton/.



                                                      19
        Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 22 of 23



treats as sophisticated enough to appreciate such risk and liquid enough to absorb it; and by

allowing widespread public purchase when tokens present primarily product-related risk.

       C.      Enjoining Telegram’s Token Delivery Would Needlessly Harm Investors.

       Blocking the delivery of Grams to investors would needlessly punish those investors. In

this case, investors purchased the right to receive Gram tokens when and if Telegram completes

its network launch. The Gram tokens do not currently exist, and investors have no entitlement to

them until the network launch occurs. At that point, participation in a decentralized network of

digital assets would not constitute an investment in regulated securities—under the SEC’s own

guidance. At a minimum, therefore, an injunction of future transfers based on predictions about an

unbuilt network stretches far beyond the SEC’s responsibility.

       Prematurely blocking the delivery of tokens, moreover, would stop this innovation in its

tracks. It would frustrate the investors’ aims in entering into the Purchase Agreement, and would

frustrate innovation by delaying the network launch. And, ironically, the SEC’s action could cause

significant investor losses. If the TON network fails to launch, under the Purchase Agreement,

Telegram may have to return the proceeds (less development costs expended by Telegram in

developing the TON) to investors. It is plainly inconsistent with the SEC’s investor-protection

mandate to harm investors who have done nothing wrong, allegedly in order to prevent theoretical

future harm to some other unknown group of investors.

       Telegram appears to be willing and able to perform its obligations under the Purchase

Agreement. Many of the investors who entered into Purchase Agreements, meanwhile, apparently

look forward to the network launch and their receipt of Gram tokens, consistent with their initial

investment. Due only to the SEC’s intervention, the Purchase Agreements may be not enforced.

The SEC’s attempt to enjoin these transactions, consistent with its ad hoc enforcement and pre-




                                               20
        Case 1:19-cv-09439-PKC Document 91 Filed 01/21/20 Page 23 of 23



approval approach described above, threatens to undermine Congress’s choices regarding investor

protection and the blockchain industry’s need for capital formation and certainty.

                                          CONCLUSION

       The Blockchain Association respectfully requests that this Court narrowly tailor its

decision to avoid a broad ruling that could frustrate productive and lawful modes of investment

and innovation, and reject the SEC’s arguments that the not-yet-in-existence Grams were securities

at the time of the Purchase Agreements.


 Dated: January 21, 2020.

                                                 Respectfully submitted,

                                                 S/ Keith Bradley
                                                 Keith Bradley
                                                 Benjamin Beaton (pro hac vice pending)
                                                 SQUIRE PATTON BOGGS (US) LLP
                                                 2550 M Street, NW
                                                 Washington, DC 20037
                                                 Telephone: 202-457-6000
                                                 keith.bradley@squirepb.com
                                                 benjamin.beaton@squirepb.com

                                                 Counsel for the Blockchain Association




                                               21
